UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1312


LILLIE M. MIDDLEBROOKS,

                Plaintiff - Appellant,

          v.

GODWIN CORPORATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:10-cv-01306-AJT-JFA)


Submitted:   July 31, 2012                 Decided:   August 7, 2012


Before GREGORY, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lillie M. Middlebrooks, Appellant Pro Se.      David Brian Deitch,
Washington, DC, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Lillie   M.    Middlebrooks       appeals    the   district     court’s

order entering judgment for her in the amount of $500 after a

bench   trial     on    her     complaint       alleging    violations        of     the

Consolidated      Omnibus       Reconciliation       Act    (“COBRA”)        and    the

Employee    Retirement       Income     Security    Act    (“ERISA”).        We     have

reviewed the record and find no reversible error.                     Accordingly,

we   affirm     for    the    reasons     stated     by    the    district     court.

Middlebrooks     v.    Godwin    Corp.,    No.     1:10-cv-01306-AJT-JFA           (E.D.

Va. Feb. 7, 2012).           We dispense with oral argument because the

facts   and    legal   contentions        are    adequately      presented    in     the

materials     before    the     court    and    argument    would    not     aid     the

decisional process.



                                                                             AFFIRMED




                                           2